DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 September 2020 has been entered.
 
Response to Arguments
Applicant’s amendments/arguments filed 25 September 2020 regarding the interpretation of claim 2 under 35 USC 112(f) and the corresponding rejection of the claims under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.

Applicant’s arguments with respect to claim(s) with respect to 35 USC 103 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment to the claims.

Allowable Subject Matter
Claims 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Han (US Pub. 2019/0019401).
Re. claim 1, Konrardy discloses an autonomous driving vehicle that provides a driverless transportation service for a user, the autonomous driving vehicle comprising:
a memory that stores different emergency vehicle control plans for different types of phenomena and driving environment information indicating a driving environment of the autonomous driving vehicle (Konrardy: Col. 11 lines 43-67 and Col. 12 lines 29-64, sensors and communication devices; Cols. 39-40 where the risk is predetermined and Cols. 51-52 where the plans are based on history); and 
a processor that controls travel of the autonomous driving vehicle based on the driving environment information (Konrardy: at least Col. 11 lines 7-31, on-board computer),
wherein the processor is configured to: 
perform phenomenon recognition processing that recognizes, based on the driving environment information, a phenomenon at a current location of the autonomous driving vehicle or on a planned travel route from the current location to a destination…(Konrardy: Col. 51 lines 8-38, adjustments necessitated by changing weather conditions; Col. 53 lines 6-30, monitoring conditions along the route, environmental hazards);
based on recognizing the phenomenon, determine whether to continue or halt vehicle travel control in accordance with a current travel plan (Konrardy: Col. 51 lines 8-38, updating the route when adjustment is required; Col. 53 lines 31-47); and
based on determining to halt the vehicle travel control in accordance with the current travel plan, select set an emergency vehicle control plan, from among the stored different 
Konrardy does not explicitly disclose different emergency vehicle control plans for different types of phenomena with the phenomenon being any of heavy rain, heavy snow, a flood, an earthquake, or a tsunami, or where setting an emergency plan that varies depending on the type of the phenomenon is based on the heavy rain, heavy snow, a flood, an earthquake, or a tsunami.
However, Han teaches the phenomenon being any of heavy rain, heavy snow, a flood, an earthquake, or a tsunami and where an emergency plan is determined based on the type of phenomena (Han: at least Fig. 5 elements 501-507 and associated text; Para. 0036 which refers to danger for vehicles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving vehicle as disclosed by Konrardy with the stored emergency plans for different types of phenomena as taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate directing the user to a safe location based on the risk situation (Han: Para. 0003).
Re. claim 2, the combination of Konrardy and Han teaches the autonomous driving vehicle according to claim 1. Konrardy also discloses further comprising:
a sensor that detects a state of the autonomous driving vehicle or a situation around the autonomous driving vehicle (Konrardy: at least Col. 11 lines 43-67 and Col. 12 lines 29-50, sensors), wherein
the driving environment information includes at least one of:
sensor detected information obtained from a detection result by the sensor (Konrardy: at least Col. 12 lines 29-50, sensors), or

the processor is further configured to:
perform the phenomenon recognition processing by recognizing the phenomenon based on at least one of the sensor detected information or the delivery information (Konrardy: Col. 53 lines 6-30, where the server may identify conditions that require adjustments, and where the information may come from vehicles).
Re. claim 3, the combination of Konrardy and Han teaches the autonomous driving vehicle according to claim 2. Konrardy also discloses when the phenomenon is on the planned travel route (Konrardy: at least Col. 51 lines 8-38, adjustments necessitated by changing weather conditions; Col. 53 lines 6-30, monitoring conditions along the route, environmental hazards including flooded roadway), the processor is configured to:
determine to halt the vehicle travel control in accordance with the current travel plan (Konrardy: Col. 51 lines 8-38 and Col. 53 lines 31-47, updating the route when adjustment is required; at least Col. 53 lines 6-30, identification of a present condition e.g. presence of a flooded roadway is higher than no detection), 
determine, based on the driving environment information, a bypass route that bypasses a phenomenon to reach the destination (Konrardy: at least Col. 51 lines 8-38 and Col. 53 lines 6-47, where the vehicle follows an updated route to the target destination; at least Col. 41 lines 7-21, routes avoiding unsuitable road segments/allow safe travel), and
set the emergency vehicle control plan so that the emergency vehicle control plan includes making the autonomous driving vehicle travel along the bypass route (Konrardy: at least Col. 51 lines 30-34, autonomous operation along the updated route).

	However, Han teaches when a phenomenon including heavy rain, heavy snow, or flood is occurring based on delivery information (Han: at least Fig. 5 element 503), and where the heavy rain, heavy snow, or flood is a certain level or higher (Han: Paras. 0036-37, which analyze the degree of risk). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving vehicle as disclosed by Konrardy with phenomenon being a flood as taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate directing the user to a safe location based on the risk situation (Han: Para. 0003).
Re. claim 4, the combination of Konrardy and Han teaches the autonomous driving vehicle according to claim 2. Konrardy also discloses wherein the processor is configured to:
recognize a phenomenon based on at least one of the sensor detected information and the delivery information (Konrardy: Col. 53 lines 6-30, where the server may identify conditions that require adjustments, Col. 51 lines 8-38, adjustments necessitated by changing weather conditions; Col. 53 lines 6-30, monitoring conditions along the route, environmental hazards including flooded roadway), and
determine to halt the vehicle travel control in accordance with the current travel plan based on the phenomenon (Konrardy: Col. 51 lines 8-38 and Col. 53 lines 31-47, updating the route when adjustment is required; at least Col. 53 lines 6-30, identification of a present condition e.g. presence of a flooded roadway is higher than no detection), 
determine based on the driving environment information, an alternate route… (Konrardy: at least Col. 51 lines 8-38 and Col. 53 lines 6-47, where the vehicle follows an updated route to the target destination), and

Konrardy does not explicitly disclose:
wherein the phenomenon is the heavy rain, the heavy snow, or the flood at the current location, the alert level of the heavy rain, heavy snow, or flood being a certain level or higher, and determining based on the driving environment information, an evacuation route that enables evacuation from the heavy rain, the heavy snow, or the flood…
However, Han teaches when a phenomenon including heavy rain, heavy snow, or flood occurs at the current location where the heavy rain, heavy snow, or flood is a certain level or higher (Han: at least Fig. 5; Paras. 0036-37 referring to risk), and emergency control processing where an evacuation route that enables evacuation from the phenomenon is determined for the vehicle (Han: at least Para. 0036 where the risk may be for inside a vehicle; Para. 0052 where an evacuation plan per risk type may be provided).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving vehicle as disclosed by Konrardy with phenomenon being a flood and the evacuation plan as taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate directing the user to a safe location based on the risk situation (Han: Para. 0003).
Re. claim 8, the combination of Konrardy and Han discloses the autonomous driving vehicle according to claim 1. Konrardy also discloses wherein the processor is further configured to:
propose the emergency vehicle control plan to the user, and 
control the autonomous driving vehicle in accordance with the emergency vehicle control plan based on the proposed emergency vehicle control plan being approved by the user 
	Re. claim 9, the combination of Konrardy and Han teaches the autonomous driving vehicle according to claim 1. Konrardy does not explicitly disclose wherein
	the memory stores setting policy information indicating a predetermined policy for setting the emergency vehicle control plan that varies depending on the type of the phenomenon, and
	the processor is further configured to, set the emergency vehicle control plan in accordance with the predetermined policy indicated by the setting policy information.
	However, Han teaches wherein the memory stores setting policy information indicating a predetermined policy for setting the emergency plan that varies depending on the type of the phenomenon, and the processor is further configured to, set the emergency plan in accordance with the predetermined policy indicated by the setting policy information (Han: at least Fig. 5, where particular emergency modes are saved due to a types of issues/phenomena, including evacuation plans/vehicle escape after parking; Para. 0036 where the plans apply to vehicles; at least Paras. 0061-62, where the emergency situations are saved to a preset control list).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving vehicle as disclosed by Konrardy with the predetermined policies/emergency plans as taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to quickly identify an action required based on the identified risk of the disaster (Han: Paras. 0037 and 0041).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Han, and further in view of Yellambalase et al (US Pub. 2018/0201187; hereinafter Yellambalase).
Re. claim 5, the combination of Konrardy and Han teaches the autonomous driving vehicle according to claim 4. Konrardy does not explicitly disclose

However, Yellambalase teaches an emergency plan where a vehicle autonomously drives to/stops at an area by its current location if it cannot evacuate to a safe location (Yellambalase: Fig. 14 elements 1428, 1432, and 1440; at least Para. 0171), and controlling the locking and unlocking of the vehicle in order to allow occupants to exit (Yellambalase: Para. 0191).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving vehicle as disclosed by Konrardy with evacuating the vehicle as taught by Yellambalase. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the safety of the occupants in the vehicle (Yellambalase: Para. 0159).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669